Citation Nr: 1208177	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  05-25 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected tension headaches.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted service connection for headaches (10 percent, from October 15, 2002) and for depression (30 percent, from October 15, 2002).  During the current appeal, and specifically by a May 2007 rating action, the RO in New York, New York awarded an increased evaluation of 30 percent, from October 15, 2002, for the service-connected tension headaches.  [Due to a subsequent change in the location of the Veteran's residence, jurisdiction of his appeal was transferred to the RO in Cleveland, Ohio.]  

In a statement dated in June 2007, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  However, in a second VA Form 9 dated in January 2009, the Veteran indicated that he did not want a hearing before a VLJ.  Thus, the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The claim for an increased rating for the service-connected depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

In a written statement dated on April 26, 2010 (prior to the promulgation of a decision in the appeal), the Veteran expressed his desire to withdraw from appellate review his claim for an initial disability rating in excess of 30 percent for his service-connected tension headaches.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal by the Veteran as to the issue of entitlement to an initial disability rating in excess of 30 percent for service-connected tension headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Here, in a signed statement dated on April 26, 2010, the Veteran expressed his intent to withdraw from appellate review his appeal of his claim for an initial disability rating in excess of 30 percent for his service-connected tension headaches.  Clearly, the Veteran has withdrawn from appellate review his claim for an initial increased rating for his service-connected tension headaches.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an initial rating in excess of 30 percent for service-connected tension headaches, and the appeal of this issue must therefore be dismissed.


ORDER

The Veteran's appeal as to a claim for an initial disability rating in excess of 30 percent for the service-connected tension headaches is dismissed.


(CONTINUED ON NEXT PAGE)
REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the issue remaining on appeal-entitlement to an initial increased rating for the service-connected depression-must be remanded for further development.  The Board is cognizant of the fact that this issue has been in adjudicative status for a number of years.  However, the Board finds that further evidentiary development is necessary prior to a final adjudication of this issue.  

The Veteran was most recently afforded a VA examination as to his service-connected depression in April 2011.  In a statement dated in May 2011, the Veteran requested that the Board find the April 2011 examination inadequate because the examiner failed to discuss social involvement/relations.  The Veteran also noted that the VA examiner had concluded that the Veteran exhibited no episodes of violence or other evidence of poor impulse control, which ignored previously documented incidents of loss of temper (including a 2005 road rage incident which resulted in physical confrontation).  See the Veteran's statement dated May 2011.

The Board has thoroughly reviewed the evidence of record including the April 2011 VA examination and agrees with the Veteran concerning the inadequacies of the April 2011 VA examination.  Crucially, the examiner failed to discuss, beyond cursory notations, the impact of the Veteran's psychological symptomatology on his social and occupational functioning.  Moreover, the examiner did not discuss the Veteran's history of increased irritability, suicidal ideation, and impaired impulse control including the 2005 road rage incident.  In addition, the examiner did not address the October 2006 and March 2007 letters from VA licensed clinical social worker, B.W., who assigned the Veteran Global Assessment Functioning (GAF) scores ranging from 35 to 46, which she opined were "based on his incapacitation at home or at work."  See the letters from B.W., L.C.S.W. dated March 2007 and October 2006.  [In this regard, the Board observes that, although these GAF scores were noted in October 2008 VA examination report, the examiner did not discuss the findings of B.W. in rendering his conclusions concerning the Veteran's social and occupational functioning).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board concludes that the Veteran should be afforded an updated VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse) and Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any source of medical examination and/or treatment records pertinent to his claims.  Then, take appropriate steps to secure any outstanding pertinent VA or private treatment records identified by the Veteran and associate them with the Veteran's VA claims folder.

2. Then, schedule the Veteran for a VA psychiatric examination.   The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All available treatment records should be reviewed and all necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected depression.  

The report of the examination should contain a detailed account of all manifestations of the disability found to be present, to include the extent of any social and occupational impairment associated with the Veteran's depression.  In addition, a GAF score should be assigned, along with an explanation of the number assigned to the Veteran.  In providing these findings, the examiner should discuss the clinical history of the Veteran's psychological symptoms, including the 2005 road rage incident and the October 2006 and March 2007 letters from B.W., L.C.S.W.  A complete rationale should be given for all opinions and conclusions expressed.  

3. Thereafter, the AOJ should readjudicate the claim for an initial increased rating greater than 30 percent for the service-connected depression.  If the benefit sought is not awarded, issue a supplemental statement of the case to the Veteran and his representative and give them an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


